          Case 1:20-cv-02238-JPC Document 14 Filed 09/11/20 Page 1 of 3


                    Law Offices of Irina Roller, PLLC
40 Wall Street                                                 Telephone (212) 688-1100
Suite 2508                                                     Facsimile (212) 706-9362
New York, New York 10005                                       Email: Hearings@RollerEsq.com


______________________________________________________________________________

                                                               September 11, 2020

Via ECF



                                                                  MEMO ENDORSED
Hon. Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square, Rm 415
New York, NY 10007

                       Re:     H.D. individually and on behalf of her child
                               E.D. a minor
                               Joint letter pursuant to ECF Doc #9, dated July 15, 2020

Your Honor:

        Please be advised that this firm represents the Plaintiffs in the above-referenced action. I
write on behalf of the Plaintiffs only pursuant to the Court’s Order dated July 15, 2020 requiring the
parties addressing the issues outlined by the Court in its Order (ECF Doc No. 5 ). Defendant’s
counsel and I attempted to write a joint letter but we reached an impasse.

       For the reasons set forth below, I respectfully request a two-month adjournment of the
conference schedyled for September 18, 2020.

       Plaintiffs bring this action seeking to recover attorney’s fees incurred in the course of
administrative proceedings brought under the Individuals with Disabilities Education Improvement
Act, 20 U.S.C. §§ 1400, et seq. and this federal action. Plaintiffs filed the complaint on March 12,
2020 (ECF No.: 1). On January 22, 2020 the Court granted Defendant’s request to extend time to
respond to the Complaint to March 31, 2020 (ECF Doc. 5). On May 8, 2020 Defendant filed a
Motion to requesting an extension to respond to the Complaint (ECF. Doc. 6) The Court granted
Defendant’s request for an extension of the answer deadline to July 15, 2020 (ECF Doc. No. 7). On
July 15, 2020 Defendant filed a Motion to requesting an additional extension to respond to the
Complaint (ECF. Doc. 8) noting that

       The requested extension should provide Defendant with sufficient time to assign this matter to an
       attorney who will become acquainted with the record, and then work toward settlement. The
       Complaint states that counsel billed $20,174.00 for work performed on the underlying
       administrative proceeding, and $1,500.00 for work on this federal action (ECF 1).
          Case 1:20-cv-02238-JPC Document 14 Filed 09/11/20 Page 2 of 3

Id. The Court granted Defendant’s request for an extension of the answer deadline to August
12, 2020 (ECF Doc. No. 9), and Defendant filed an answer on August 17, 2020 (ECF Doc. No.
11).

       The Complaint seeks $20,174.50for work on the administrative proceeding and $1,500.00
(with work continuing and final fees to be determined) for work on the federal action.

       Plaintiffs contend that subject matter jurisdiction is present pursuant to 28 U.S.C. § 1331,
and venue is proper pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2) and Defendant does not
dispute the Court’s jurisdiction and venue.

        The Plaintiff intends to provide relevant billing records no later than September 21, 2020 so
that that the parties can engage in settlement negotiations. If settlement negotiations are
unsuccessful, the matter will be resolved by dispositive motion. Specifically, Plaintiffs will file a
motion for attorneys’ fees and costs. The Plaintiff respectfully propose the following
briefing schedule:
            • Plaintiffs’ motion shall be due by November 30, 2020;

           •   Defendant’s opposition shall be due by December 30, 2020; and

           •   Plaintiffs’ reply, if any, shall be due by January 13, 2021.

(1)    The Plaintiff’s position is that no discovery is needed to resolve this matter.

(2)      Plaintiff will provide to Defendant the attorney billing records, and resumes for any attorney
or staff who billed time for which fees are claimed on or before September 21, 2020.

(3)    A trial is not needed to resolve this matter.




                                                               Respectfully submitted,


                                                               /s
                                                               Irina Roller
                                                               Attorney for the Plaintiffs


Cc:    Martin Bowe, Esq.
       New York City Law Department
       Attorneys for Defendants
       Via ECF
The Court is Case 1:20-cv-02238-JPC
             in receipt             Documentletters,
                           of the parties'   14 Filed 09/11/20 Page 3 of
                                                       both seeking   an3 adjournment
of the initial pretrial conference scheduled for next week and some form of a
stay in this case. (Dkt. #12-13). Based on the parties' representations, the
Court ORDERS the following:
 • The initial pretrial conference scheduled for September 18, 2020, is
    ADJOURNED sine die;
 • Plaintiff will provide the billing records to Defendant on or before
    September 25, 2020; and
 • Assuming the parties are unable to come to a resolution, Plaintiff's motion
    will be due on or before December 11, 2020; Defendant's opposition will be
    due on or before January 8, 2021; and Plaintiff's reply will be due on or
    before January 22, 2021.

Dated:    September 11, 2020            SO ORDERED.
          New York, New York



                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
